EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gregory T. Lowen (Reg. No. 46,882) on September 16, 2021.
The application has been amended as follows: 

In the claims:

1. (Original) An epoxy resin composition comprising the following constituent elements [A] and [B], comprising the following constituent elements [a1] and [a2] as the constituent element [A], and comprising the following constituent elements [b1] and [b2] as the constituent element [B], wherein the epoxy resin composition when cured into a cured product has a rubbery state elastic modulus in a dynamic viscoelasticity evaluation of 10 MPa or less, and the cured product has a glass transition temperature of 95o C, or higher: 
[A] a bifunctional or higher functional epoxy resin containing an aromatic ring; 
[B] an amine hardener; 
[a1] a trifunctional or higher functional aromatic epoxy resin; 
[a2] an optionally substituted diglycidyl aniline, wherein if the diglycidyl aniline is substituted the diglycidyl aniline bears at least one substituent selected from the group consisting of an alkyl group having 1 to 4 carbon atoms, a phenyl group, and a phenoxy group; 

[b2] at least one amine selected from the group consisting of 4,4'-methylenebiscyclohexylamine, 1,3-bisaminomethylcyclohexane, N-cyclohexyl-1,3- propanediamine, and isophoronediamine.

2. (Original) The epoxy resin composition according to claim 1, comprising 20 to 40 parts by mass of the constituent element [a1] and 20 to 60 parts by mass of the constituent element [a2] in 100 parts by mass of the total epoxy resin.

3. (Original) The epoxy resin composition according to claim 1, having a viscosity at 25oC of 2,000 mPa.s or less.

4. (Original) A fiber reinforced material comprising a cured product of the epoxy resin composition according to claim 1 and a reinforcing fiber.

5. (Original) A molded article comprising the fiber reinforced material according to claim 4.

6. (Original) A pressure vessel comprising the fiber reinforced material according to claim 4.

7. (Currently Amended) An epoxy resin composition, comprising the following constituent elements [A], and [C], comprising the following constituent elements [a2] and [a4] as the constituent element [A], and comprising the following constituent element [b1] as the o C, or higher: 
[A] a bifunctional or higher functional epoxy resin containing an aromatic ring; 
[B] an amine hardener; 
[C] a monofunctional epoxy resin which is a phenyl glycidyl ether substituted with a tert-butyl group, a sec-butyl group, an isopropyl group, or a phenyl group;
[a2] an optionally substituted diglycidyl aniline, wherein if the diglycidyl aniline is substituted the diglycidyl aniline bears at least one substituent selected from the group consisting of an alkyl group having 1 to 4 carbon atoms, a phenyl group, and a phenoxy group; 
[a4] tetraglycidyl diaminodiphenylmethane; and
[b1] a cycloalkyldiamine having a substituent on a carbon atom adjacent to a carbon atom having an amino group


8. (Original) The epoxy resin composition according to claim 7, comprising 20 to 50 parts by mass of the constituent element [C] in 100 parts by mass of the total epoxy resin.

9. (Canceled)



11. (Previously Presented) The epoxy resin composition according to claim 7, comprising constituent element [b1] and further comprising isophoronediamine as the constituent element [B].

12. (Original) The epoxy resin composition according to claim 7, having a viscosity at 25oC of 2,000 mPa.s or less.

13. (Original) A fiber reinforced material comprising a cured product of the epoxy resin composition according to claim 7 and a reinforcing fiber.

14. (Original) A molded article comprising the fiber reinforced material according to claim 13.

15. (Original) A pressure vessel comprising the fiber reinforced material according to claim 13.




* * * * *

EXAMINER’S COMMENT
Pending Claims
Claims 1-8 and 10-15 are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/580,375, filed on December 7, 2017.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The objection to claims 10 and 11 has been overcome by amendment.
The rejection of claims 7, 8, and 12-14 under 35 U.S.C. 103 as being unpatentable over Kishi et al. (US Pat. No. 6,596,373) in view of Kaffee et al. (US 2014/0213697 A1) has been overcome by amendment.
The rejection of claims 10 and 11 under 35 U.S.C. 103 as being unpatentable over Kishi et al. (US Pat. No. 6,596,373) in view of Kaffee et al. (US 2014/0213697 A1) and Meegan (US 2013/0225788 A1) has been overcome by amendment.
The rejection of claim 15 under 35 U.S.C. 103 as being unpatentable over Kishi et al. (US Pat. No. 6,596,373) in view of Kaffee et al. (US 2014/0213697 A1) and Arai et al. (US 2012/0035299 A1) has been overcome by amendment.

Allowable Subject Matter
Claims 1-8 and 10-15 are allowed.









Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
September 16, 2021